Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 35




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

  RUN IT FIRST, LLC, an
  Ohio limited liability company,

         Plaintiff,                                             Case No.

         v.

  CVS PHARMACY, INC.,                                           JURY TRIAL DEMANDED
  CAREMARK PCS HEALTH, L.L.C.,
  EXPRESS SCRIPTS HOLDING
  COMPANY, and OPTUMRX,

         Defendants.

  _____________________________________/

                                            COMPLAINT

         Plaintiff, Run It First, LLC, brings this Complaint against Defendants, CVS Pharmacy, Inc.

  (“CVS Pharmacy”), and pharmacy benefit managers Caremark PCS Health, L.L.C. (“Caremark”),

  Express Scripts Holding Company (“Express Scripts”), and OptumRX (together, “PBM

  Defendants”), and alleges as follows:

                                          INTRODUCTION

         1.      This is an action in antitrust for Defendants’ conspiracy to restrain trade in violation

  of Section 1 of the Sherman Antitrust Act. Specifically, CVS Pharmacy and the PBM Defendants

  shared and acted on a shared common objective to limit prescription drug price competition by

  foreclosing Run It First’s participation in the market.

         2.      The rising cost of prescription drugs is a significant and growing concern for

  consumers and benefit providers such as insurance companies, large employer groups that self-

  insure, labor unions, and even Medicare and Medicaid (collectively referred to as “Payors”). Until

  now, the pricing of prescription drugs has largely been controlled by pharmacy benefit managers
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 35




  (“PBMs”), as they negotiate and set the prices that consumers and Payors will pay for prescription

  drugs. PBM Defendants are the largest PBMs in the country, providing pharmacy benefit services

  to over 70% of consumers and Payors. Historically, the PBM Defendants have overpriced

  prescription drugs to increase their profit margins at the expense of consumers and Payors.

         3.      Plaintiff Run it First developed an innovative technology to compete with PBMs in

  the pricing of prescription drugs, and to provide lower prescription drug costs to consumers and

  Payors. Seeing the threat of competition posed by Run it First, the PBM Defendants and CVS

  Pharmacy illegally conspired to attempt to eliminate Run it First’s participation in the prescription

  drug market. As a result, Run it First has been unable to provide services to its customers

  (consumers and Payors). Run it First’s injury coincides with the public detriment in that as a result

  of Defendants’ conspiracy, consumers and Payors will continue to overpay millions of dollars per

  year for prescription drugs.

                                           BACKGROUND

         4.      Not everyone pays the same price for prescription drugs. The same drug, at the

  same pharmacy, at the same time, can be priced substantially differently. This is because PBMs

  negotiate prescription drug prices with pharmacies and drug manufacturers in a multi-sided

  market. Practically anyone that has a health care plan likely carries a card with the name of a PBM

  on it, and that PBM’s respective Prescription Benefit Identification Number (the “BIN” number).

  Yet, few even know that PBMs exist, let alone the PBM’s significant control over the prices

  ultimately paid for prescription medication.

         5.      PBMs originated in the 1960s, with the idea that they would act as “middle-men”

  to streamline the claims process between pharmacies and drug companies. As the pharmaceutical

  industry grew, PBMs presented themselves as vehicles to maintain lower drug prices. By



                                                   2
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 35




  aggregating the various Payor groups and their members, PBMs have the ability to form large

  patient networks and negotiate drug prices from both pharmacies and the drug manufacturers,

  which would have no choice but to contract with the PBM to access their network of patients. The

  idea was that the savings negotiated by the PBMs would flow through to the Payors and their

  members.

         6.      However, over time, PBMs evolved from “middlemen” to significant controllers of

  the drug pricing system. Due to a series of mergers and acquisitions, nearly all PBMs eventually

  merged into three major companies — PBM Defendants Caremark, Express Scripts, and

  OptumRX.

         7.      Despite the savings promised by the PBM Defendants, between 1987 and 2014, the

  costs of prescription drugs exploded by 1,100 percent. Today, the costs only continue to grow.

  This is due to the significant information advantage that the PBM Defendants hold in the complex

  pharmaceutical supply chain.

         8.      Moreover, the PBM Defendants allow their Payor clients little to no access to the

  contracts between the PBMs and pharmacies/providers, or between the PBMs and drug

  manufacturers. Yet, these contracts provide terms regarding rebates and discounts in drug prices

  for the PBM Defendants to (supposedly) pass on to their Payor clients. With limited oversight and

  transparency, the PBM Defendants employ pricing strategies and techniques to maximize their

  profits at the expense of the Payor and its members.

         9.      This lack of transparency means that the PBM Defendants obtain multiple revenue

  streams from different parties in the pharmaceutical chain – with each party not knowing what the

  other is paying. For example, while pharmacies know what they are paid for every claim and their




                                                  3
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 35




  aggregate contract guarantees with the PBMs, pharmacies rarely know what the PBM is charging

  the Payor for the same prescription.

           10.   This lack of transparency was the subject of a 2016 congressional hearing about the

  product EpiPen. At the hearing, the CEO of Mylan (EpiPen’s manufacturer), Heather Bresch,

  released a chart demonstrating that more than half of the list price for the EpiPen (i.e., $334 out of

  the $608 charged for a two-pack), goes to other participants-insurers, wholesalers, retailers, or the

  PBM. However, when Representative Buddy Carter (the only pharmacist in Congress at the time)

  asked Ms. Bresch how much the PBM received, she responded that she “did not know the

  breakdown.” Carter responded “nor do I and I’m the pharmacist. . . . That’s the problem, nobody

  knows.” (https://prospect.org/health/hidden-monopolies-raise-drug-prices/ last visited July 5,

  2021).

           11.   What we do know is that there are a variety of deceptive tactics that the PBM

  Defendants use to inflate their profits at the expense of both Payors and end consumers – the first

  being the PBMs’ concealment of rebates. A PBM Defendant can secure a rebate from a drug

  manufacturer as a condition of putting its product on the list of reimbursable drugs (the

  “formularies”) for the PBM’s network. Yet, the PBM has no obligation to disclose that rebate to

  its Payor clients. The PBM can even call the “rebate” by another name, so that the Payors do not

  know if they are truly getting the full discount.     Additionally, the PBM may or may not place

  certain drugs on its formulary depending on the rebates it can obtain, rather than by the drug’s cost

  or effectiveness. As the PBM keeps the rebate, the benefit providers and consumers are deceived

  into paying more than the drug should have cost.

           12.   The PBM Defendants also use pricing strategies to intentionally profit from their

  Payor clients by “spread pricing” drugs. “Spread pricing” is when a PBM charges a Payor more



                                                    4
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 35




  for a drug than the PBM reimburses the pharmacy, while the PBM retains the difference. Spread

  pricing provides the PBM Defendants with an undisclosed revenue stream generated directly from

  drug costs paid by their Payor client. The PBM Defendants are thus incentivized to obtain the most

  aggressive discounts from pharmacies while only passing on to their Payor clients what they

  determine to be appropriate.

         13.     Additionally, the PBM Defendants often charge unsuspecting consumers a

  copayment amount that is higher than the full cost of the drug paid by the Payor. As a result, a

  consumer may be charged a $5 copay for their prescription drugs one month, and charged $100

  copay for the same prescription drugs the following month.

         14.     These are just some examples of the different schemes by the PBM Defendants to

  profit from Payors and consumers. Ultimately, due to the lack of transparency, unjustifiable fees,

  and massive market consolidations, the PBM Defendants have become some of the most profitable

  corporations that most people do not even know exist. And, as a tragic result, this contributes

  significantly to Americans paying the highest health-care prices in the world.

         15.     To reduce these deceptive practices, Plaintiff Run it First developed an innovative,

  technology-driven method to promote transparency and accountability for the pricing of

  prescription drugs.

         16.     Run it First contracts with Payors (benefit providers, labor unions, and large

  employer groups) to conduct real-time analyses of drug prices when a prescription is submitted by

  a pharmacy to a PBM for processing under a Payor’s prescription drug benefit. Payors that use

  Run it First have immediate access to competitive drug prices that may be lower than the prices

  negotiated by that Payor’s PBM.




                                                  5
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 6 of 35




            17.   As a practical matter, Run it First uses existing coordination of benefits processing

  standards, as established and maintained by The National Council for Prescription Drug Programs

  (the “NCPDP”), for online/electronic prescription claim billing. In other words, the use of Run it

  First does not require new technology.

            18.   When a pharmacy receives a prescription for a patient whose Payor contracts with

  Run it First, the pharmacy simply updates the patient’s profile in their pharmacy system with the

  Run it First BIN number and processing information. Adding the Run it First BIN number to the

  individual’s patient profile ensures that Run it First is the primary processor of the prescription

  claim, while the Payor’s PBM is the secondary processor.

            19.   Once Run it First is established as the primary processor, the pharmacy then

  submits the prescription claim to be filled (the “claims process”), and the prescription claim is sent

  first from the pharmacy to Run it First.

            20.   Run it First processes the submitted prescription claim and analyzes it for

  compliance with industry standards and certain variables, including but not limited to the supply

  of the drug, the dispensing fee, and whether there is any vaccine administration of the drug.

            21.   Using these variables among others, Run it First calculates at the point of sale: (1)

  the price for that specific prescription claim, (2) at that specific pharmacy, (3) for the specified

  quantity and days’ supply, and (4) on that particular date and time of processing. The price reached

  by Run it First after applying these variables is hereinafter referred to as the “RIF Contracted

  Price.”

            22.   The RIF Contracted Price represents the maximum amount that a drug should cost

  the Payor at a particular point in time. Once the RIF Contracted Price is assigned to the claim, it is

  sent to the PBM so that the PBM can conduct its negotiations and provide its PBM price. The



                                                    6
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 7 of 35




  entire claims process, including the assignation of the RIF Contracted Price, takes less than 7

  seconds, with a very high percentage of claims processing under 2 seconds.

          23.     The price generated by the PBM may be higher or lower than the RIF Contracted

  Price. If the PBM price is higher than the RIF Contracted Price, then the Payor may be charged

  the RIF Contracted Price as the cost of the prescription claim, resulting in immediate savings at

  the point of sale.

          24.     If, however, the PBM price is lower than the RIF Contracted Price, then the Payor

  gets the point-of-sale cost advantage of the lower PBM price versus the RIF Contracted Price.

          25.     Run it First is paid a fee by the Payor for their services. The rate charged to the

  Payor is the lesser of: (1) a flat per prescription fee, or (2) a percentage of the savings realized by

  the Payor for the prescription drug claims.

          26.     At the beginning of 2021, Run it First had contracted with Payor groups and Run it

  First’s BIN numbers were being processed by Defendant CVS Pharmacy without issue.

          27.     However, once the PBM Defendants began to learn of Run it First’s services, they

  conspired with CVS Pharmacy to block Run it First’s ability to participate in the prescription drug

  market by, inter alia, refusing to contract with Payor groups that wanted to use Run it First, and/or

  by refusing to process Run it First’s BIN numbers. Ultimately, Defendants share a common

  objective — to limit the prescription drug price competition by eliminating Run it First’s

  participation in the prescription drug market.

          28.     As a result of Defendants’ conspiracy, Run it First is not able to service any of its

  clients which use CVS Pharmacy or any of the PBM Defendants. Because CVS Pharmacy is the

  largest in the nation used by large percent of patients within any given Payor group, such

  prohibition essentially forecloses RIF’s ability to contract with Payor groups.



                                                    7
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 8 of 35




         29.      This conspiracy between CVS Pharmacy and the PBM Defendants has produced

  anticompetitive effects because, by blocking Run it First from competing in the prescription drug

  market, consumers and benefit providers will continue to suffer from artificially increased drug

  prices and reduced quality of service at the hands of the PBM Defendants and CVS Pharmacy.

         30.      The purpose of this lawsuit is to enjoin the PBM Defendants and CVS Pharmacy

  from further violations of the nation’s antitrust laws and to restore the competition that has been

  lost due to the PBM Defendants’ and CVS Pharmacy’s illegal acts, and to award Plaintiff Run it

  First for the damages it has incurred as a result of Defendants’ conduct.

         31.      If not enjoined, Defendants’ ongoing conspiracy will continue to cause Payors and

  consumers to overpay millions of dollars for prescription drugs than they otherwise would have

  paid had Run it First been able to compete in the market.

                                                 PARTIES

         32.      Plaintiff Run it First is an Ohio limited liability company with its principal place

  of business in Ft. Lauderdale, FL. Run it First is committed to empowering organizations and

  individuals to be informed about the prescription drug billing process and the prices of medications

  by developing a revolutionary new tool that provides the RIF Contracted Price for prescription

  drugs in real-time and at the point of sale.

         33.      Defendant CVS Pharmacy, the retail division of CVS Health, is America’s leading

  retail pharmacy. As of December 31, 2020, CVS Pharmacy operated approximately 9,900 retail

  locations and 1,100 MinuteClinic locations, as well as online retail pharmacy websites, LTC

  pharmacies, and onsite pharmacies. CVS Pharmacy’s principal place of business is in Woonsocket,

  Rhode Island.




                                                    8
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 9 of 35




          34.    Defendant Caremark is a PBM owned by CVS Health and operates under a division

  of CVS Health. Caremark’s principal place of business is in Woonsocket, Rhode Island.

          35.    Defendant Express Scripts is a PBM, with its principal place of business in St.

  Louis, Missouri.

          36.    Defendant OptumRX is a PBM, with its principal place of business in San Diego,

  California.

                                   JURISDICTION AND VENUE

          37.    The Court has jurisdiction over this action under 28 U.S.C. § 1332 because the

  aggregate amount in controversy exceeds $75,000 and Plaintiff is a citizen of a state different from

  that of any Defendant.

          38.    This Court also has jurisdiction over this action under 15 U.S.C. § 26 and 28 U.S.C.

  §§ 1331 and 1337 in that Plaintiff brings claims for injunctive and monetary relief to remedy

  Defendants’ violations of Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1.

          39.    This Court has personal jurisdiction over each of the Defendants because

  Defendants conduct business in Florida, maintain and carry on continuous and systematic contacts

  with Florida and this judicial district, regularly transact business within Florida and this judicial

  district, and regularly avail themselves of the benefits of their presence in Florida and this judicial

  district.

          40.    Venue is appropriate within this district under 28 U.S.C. § 1391(b) and (c).

          41.    All conditions precedent to this action have occurred, been performed, or been

  waived.




                                                    9
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 10 of 35




                                   FACTUAL ALLEGATIONS

  Defendants’ dominance in the prescription drug market.

         42.     CVS Pharmacy is the largest single retail prescription pharmacy in the United

  States. In 2019, CVS Pharmacy was responsible for about 34.55 percent of all retail prescriptions

  filled across the country.

         43.     In 2007, CVS Caremark Corporation, the parent company of Defendant CVS

  Pharmacy, acquired PBM Defendant Caremark, forming the first vertical combination of PBM

  and retail pharmacy under one company.

         44.     Beginning in approximately 2017 through the current date, the PBM Defendants

  controlled (and still control) a combined 75 to 80 percent of all pharmacy benefit services in the

  prescription drug market, and all three have consistently been listed in the top 22 of the Fortune

  500. Further, the Compound Annual Growth Rate (“CAGR”) of PBMs in the United States is

  expected to rise at least 7% during the period of 2019-2025.

  The PBM Defendants “service” practically every player in the pharmaceutical chain.

         45.     The main reason that the ins and outs of PBM services remains so elusive is that

  the industry is largely unregulated and is governed by contracts with strict non-disclosure

  provisions. The PBM Defendants supposedly “work for the benefit of” nearly all the entities above

  and below the PBM Defendants in the pharmacy billing process. For example, each PBM

  Defendant contracts with Defendant CVS Pharmacy, and they profit from the money paid for

  prescription drugs. Likewise, each PBM Defendant has a contract with their respective Payors,

  whose goal is to save as much money as possible in the purchase of prescription drugs.

         46.     Additionally, strict confidentiality and non-disclosure clauses in the contracts

  between the PBM Defendants and the pharmacies, as well as in the contracts between the PBM



                                                 10
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 11 of 35




  Defendants and the Payors, means that the pharmacies and Payors cannot disclose or communicate

  with each other as to the terms of their respective contracts and how the PBM Defendants’ roles

  may create conflicts of interest.

  The Prescription Claim Lifecycle.

           47.     When a customer visits CVS Pharmacy to purchase prescription drugs, the

  pharmacist or pharmacy technician enters the prescription information and information from the

  customer’s insurance benefits card into CVS Pharmacy’s computerized claims processing system.

  Once this information is entered, CVS Pharmacy submits the claim for adjudication through a

  switch vendor.

           48.     The switch vendor ensures that the information being transmitted conforms to the

  National Council for Prescription Drug Programs (“NCPDP”) standards. Additionally, the switch

  vendor serves to coordinate and securely route pharmacy claims to the appropriate BIN number

  (PBM/processor) for adjudication, and return the response generated by the BIN number back to

  the submitting pharmacy.

           49.     The PBMs electronically verify and process the submitted claim, conduct their

  negotiations to determine the ultimate “bill price”, and then apply any applicable cost sharing (i.e.

  copays/coinsurance) assigned by the Payor. The bill price, less any cost sharing, is what is billed

  by the PBM to the Payor for each prescription claim.

           50.     In the same instant as the bill price determination, PBMs also conduct their

  negotiations to determine the ultimate “pay price”. The pay price is the contracted rate of

  reimbursement between the pharmacy and the PBM. The pay price, less any cost sharing generated

  by the “bill price”, is what is returned to the pharmacy as the amount due for each prescription

  claim.



                                                   11
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 12 of 35




         51.      It is often during the adjudication of the prescription claim within each PBM that

  the different “bill prices” and “pay prices” are determined, and the PBM Defendants profit from

  their lack of transparency and deceptive business practices in the following ways:

               a. Spread Pricing: “Spread Pricing” is the intentional practice of billing a Payor more

                  for a prescription claim than what is reimbursed to the pharmacy. This practice is

                  facilitated by the influential “middle-man” position of the PBM and via restrictive

                  components intentionally built in to PBM contracts (i.e., the contracts between the

                  PBM and Payor, and the contracts between the PBM and pharmacy). The contract

                  terms allow for concealment of such differences in price, resulting in a revenue

                  stream for the PBM. Higher bill prices generate more PBM profit. An illustration

                  of a PBM engaging in spread pricing is provided in Paragraph 52, infra.

               b. Co-Pay Markups: Prescription benefit plans often encourage the use of lower cost

                  generic alternatives. However, sometimes the generic drug itself costs even lower

                  than the copay amount paid by the consumer. The PBM can still charge the full co-

                  pay amount to the consumer, even though the drug cost is less, and the PBM retains

                  the difference as profit.

               c. Specialty Drug Pairing: Many patients suffer from conditions which require

                  treatment with specialty drugs. A “specialty drug” is a high-cost prescription

                  medication that is prescribed to treat complex and often life-threatening or chronic

                  conditions, such as HIV, cancer, multiple sclerosis, and rheumatoid arthritis. Many

                  individuals that take specialty drugs also take generic drugs which treat the side

                  effects caused by the specialty drug. For example, a patient taking a drug to treat

                  cancer may develop nausea as a side-effect of the drug and is thus also prescribed



                                                   12
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 13 of 35




              a generic drug to treat the nausea. The PBMs will significantly raise the price of the

              generic drug, for no reason other than because it is “grouped” with the specialty

              drug for purposes of pricing. Because that generic drug is part of a therapy

              involving a specialty medication, and is being filled at a specialty pharmacy, PBMs

              apply less of a discount on the generic than if it were filled at a retail pharmacy.

              This means exorbitant profits realized by the both the PBM and the specialty

              pharmacy filling the generic prescription (while the PBM’s other “client,” the

              Payor, pays exorbitant and unnecessary charges).

                  i. More often than not, the PBM owns or is directly affiliated with the

                     dispensing specialty pharmacy, and the PBM mandates the use of the/their

                     specialty pharmacy. This means the consumer (and Payor) must have the

                     complete therapy (specialty and generic medication) filled only at the

                     specialty pharmacy for coverage under the Payor’s prescription benefit.

                  ii. An example of the price difference between a generic filled at a retail

                     pharmacy versus a specialty pharmacy is the following: The generic drug

                     Tamoxifen [Tamoxifen Citrate Tab 20 MG; NDC: 00378027493; Quantity

                     Filled: 90; Day Supply 90: a drug used to treat and prevent certain types of

                     breast cancer] was filled at a Defendant PBM owned Specialty Pharmacy

                     for a total drug cost of $121.24. The same medication/NDC, quantity and

                     day supply, filled at a major national retail pharmacy chain, on the same

                     day, would have cost about $38.95. A difference of $82.29.

           d. Concealment of Rebates: On the back end of the prescription claim lifecycle, the

              PBM Defendants also unfairly profit via their concealment of rebates. For instance,



                                               13
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 14 of 35




                a PBM can secure rebates from a drug manufacturer as a condition of putting the

                manufacturer’s product on the list of reimbursable drugs (the “formularies”) for its

                network. Yet, the PBM does not disclose that rebate to the Payor, and can even call

                the “rebate” by another name. Additionally, the PBM may or may not place certain

                drugs on its formulary depending on the rebates it can obtain, rather than by the

                drug’s cost or effectiveness. As the PBM keeps the rebate, the Payor and its

                members are deceived into paying more than what the drug should have cost.

         52.    Below is a diagram illustrating the prescription claim lifecycle where a PBM is

  engaging in “spread pricing”. A larger version of the diagram is attached hereto as Exhibit “A”.




         53.    As demonstrated by the above diagram, although the cost for the prescription drug

  may be only $25.00, the PBM may engage in “spread pricing” and charge the Payor $50.00. The

  PBM ultimately retains the $25.00 difference as profit. While $25.00 may not seem like much in

                                                 14
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 15 of 35




  isolation, this profit is multiplied by the millions of prescription claims processed by the PBM

  Defendants each year.

  How Run it First creates transparency for its clients in the pricing of prescription drugs.

         54.     In order to prevent these deceptive practices and facilitate the lowering of overall

  prescription claim costs, Payors (whom the PBMs also allegedly “work for the benefit of”),

  contract with Run it First so that Run it First can provide its real-time RIF Contracted Price analysis

  for each prescription filled by the Payor.

         55.     However, for Run it First to be incorporated into the Payor’s prescription benefit,

  the claim software used by the pharmacy must allow a user the ability to add/input or select/access

  the Run it First BIN number so that it can be added to the patient’s profile. This way, when the

  pharmacy enters the BIN numbers for processing a claim, Run it First’s BIN number is placed first

  in the coordination of benefits (“COB”) sequence with the patient’s PBM BIN number moving to

  the second processor position. This update to the patient’s pharmacy profile allows for the claim

  to be sent to Run it First – first – and then immediately proceed to the Payor’s respective PBM.

         56.     While the claim is with Run it First, Run it First analyzes, in real-time, the market

  and certain variables, including but not limited to the specific pharmacy providing the service(s),

  the specific drug/product NDC-11 (National Drug Code - 11 digits) that is being filled, the total

  quantity being dispensed, the total day supply the prescription was written for, whether the drug is

  generic or brand name, the ingredient cost, dispensing fee, applicable tax, and whether there is a

  vaccine administration fee associated with the prescription claim. Run it First then, based on the

  contracted rates, calculates its RIF Contracted Price (i.e. the maximum cost that the Payor should

  pay for that drug, on that date, taking all of the aforementioned variables into consideration). This




                                                    15
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 16 of 35




  process takes approximately less than 7 seconds, with most claims completing their adjudication

  in less than 2 seconds.

         57.     After the claim is processed through Run it First, Run it First’s response is sent

  back to the pharmacy, and the claim is instantly sent to the PBM that will negotiate its own price.

  While the PBM price can vary depending on the respective PBM’s negotiations, with companies

  using Run it First, the final price paid by the Payor should be the lesser of the two prices provided

  by Run it First and the PBM. Additionally, the Payor can use the RIF Contracted Price to audit the

  PBM price and challenge the PBM’s charges should they be higher than the price provided by RIF.

         58.     Below is a diagram illustrating the difference in pricing for a claim processed with

  Run it First versus the same claim processed without Run it First. A larger version of the diagram

  is attached as Exhibit “B”.




                                                   16
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 17 of 35




         59.      As illustrated above, the prescription claim processed without Run it First totals

  $93.78, while the same prescription claim processed with Run it First totals $39.95. Thus, in this

  example, if a particular PBM returns a price higher than the RIF Contracted Price of $39.95, the

  Payor may use the RIF Contracted Price to contest the difference in price (the difference being

  $53.83) charged by the PBM.

         60.      Notably, because Run it First only contracts with Payors of prescription drugs, there

  is no conflict of interest with the pharmacies as there are with PBMs.

         61.      Additionally, and as noted above, the RIF Contracted Price can act as an audit flag

  used by companies to ensure the PBM is following the guidelines of honest pricing practices. For

  example, regarding copay mark-ups, once the RIF Contracted Price is provided to the Payor, the

  PBM will be challenged if it charges the full copay amount, as Run it First communicates to its

  Payor-client that the contracted drug cost is actually less than the copay charged to the member at

  the pharmacy.



                                                   17
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 18 of 35




          62.     Run it First also achieves the goals of NCPDP’s billing standard in that it: (1)

  supports the needs of a wide base of potential users, (2) maximizes the use of existing relevant

  standards, (3) is unambiguous, and (4) is easy to implement by carriers and vendors. Notably, the

  use of Run it First requires no new technology, software, processes, staff, certification, training

  needed by pharmacies, PBMs, or providers for utilization.

          63.     Run it First’s technology is the first of its kind, and was developed by industry

  leaders, many of which previously worked with or for the PBM Defendants and witnessed their

  deceptive practices firsthand.

          64.     Indeed, Run it First’s technology increases the competition in the prescription drug

  market, as it lifts the veil of secrecy regarding prescription drug pricing. As a result, Payors using

  Run it First are more informed in choosing their PBMs and negotiating with them, increasing

  competition.

          65.     Ultimately, Run it First is like the “CARFAX” for the prescription drug market.

  When one wants to purchase a vehicle, Carfax may provide information about that vehicle which

  one may compare to the information being given by the seller. Run it First operates in this same

  manner and was designed specifically to work with the PBM Defendants and their Payor clients.

  Run it First is akin to a Carfax report for every prescription claim, on every fill, and in real-time

  at the point of sale.

  CVS Pharmacy and the PBM Defendants conspire to eliminate Run it First from the
  prescription drug market.

          66.     Run it First initially began working with a smaller PBM, which is not a defendant

  in this action (the “Non-Defendant PBM”), and the Non-Defendant PBM and Run it First were

  experiencing success servicing their clients.




                                                   18
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 19 of 35




          67.     Run it First also had an existing contract with a client of one of the PBM

  Defendants, OptumRX.

          68.     Notably, between September 16, 2020 and March 18, 2021, Defendant CVS

  Pharmacy was actively processing Run it First BIN numbers in conjunction with Defendant

  OptumRx’s BIN numbers and with the Non-Defendant PBM without issue.

          69.     However, in October/November 2020, Run it First was negotiating a new contract

  with a labor union (the “Labor Union”) whose PBM is also Defendant OptumRx. Even though

  PBM Defendant OptumRx already shared an existing client (also a labor union) with Run it First,

  Defendant OptumRx, without reason, chose to cease facilitating Run it First from its coordination

  of benefits process (i.e. it ceased allowing Run it First to act as the primary processor in the

  prescription claim lifecycle). As a result, Run it First was unable to complete its contract with the

  Labor Union and became unable to continue servicing the existing client (the other labor union)

  that had already contracted with Run it First and PBM Defendant OptumRx.

          70.     Based on events that happened at the same time, or immediately following

  OptumRx’s decision to no longer facilitate Run it First, it is clear that the PBM Defendants and

  CVS Pharmacy conspired to eliminate Run it First’s participation in the prescription drug market,

  and thus restrain trade by continuing to charge artificially inflated prices and decreased level of

  services to their “clients”.

          71.     Towards the end of 2020 (the same time that OptumRx ceased facilitating Run it

  First and blocked Run it First’s ability to contract with the Labor Union), Run it First was

  negotiating a contract with a retirement association (the “Retirement Association”), wherein the

  Retirement Association was seeking Run it First’s services for its public employees (the

  “Participants”). The Retirement Association’s PBM is Defendant Caremark.



                                                   19
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 20 of 35




         72.     On January 6, 2021, as part of Run it First’s negotiations with the Retirement

  Association, the Retirement Association requested that Defendant Caremark provide claims

  information about the Participants to Run it First.

         73.     Caremark PBM and Run it First thus entered into a Confidentiality Agreement (the

  “Confidentiality Agreement”), so that the Participants’ claim information could be shared between

  PBM Defendant Caremark and Run it First in order for both companies to provide their respective

  services to the Retirement Association. A true and correct (redacted) copy of the Confidentiality

  Agreement is attached hereto as Exhibit “C”.

         74.     The Confidentiality Agreement further provided that Defendant Caremark and Run

  it First were “Business Associates” of the Retirement Association and that each “has or will

  separately enter into a Business Associate Agreement” with the Retirement Association which sets

  forth their respective obligations. See Exhibit “C” at ¶ 2.

         75.     As is clear from the aforementioned facts, in early January 2021, PBM Defendant

  Caremark – which is owned by the same company that owns Defendant CVS Pharmacy – was able

  and willing to work with Run it First.

         76.     Then, PBM Defendant Caremark requested a telephone conference between several

  Caremark executives and Run it First. The telephone conference took place on March 2, 2021, at

  4:30 p.m. Eastern (the “March 2 Conference”).

         77.     On that date, during the telephone conference, six (6) executives from PBM

  Defendant Caremark further inquired as to Run it First’s business model and claims processing

  procedures. Among those on the call on behalf of PBM Defendant Caremark were the head of the

  Employer Division, Senior Director of Pricing and Network Product Innovation, and the Executive

  Director of Sales & Account Management.



                                                   20
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 21 of 35




         78.     Immediately following the March 2 Conference, upon information and belief, the

  PBM Defendants communicated with CVS Pharmacy and CVS Health regarding the competitive

  threat posed by Run it First to CVS Pharmacy, Caremark and the other PBM Defendants.

         79.     This, in part, is evidenced by the fact that on that same date (March 2, 2021), CVS

  Health Senior Legal Counsel Stacey Bernstein, who was not a participant on the March 2

  Conference call, and importantly, works for the parent company that owns Defendants CVS

  Pharmacy and PBM Caremark, began looking at the LinkedIn profiles of Run it First employees

  and generally investigating Run it First.

         80.     This is further evidenced by the fact that, during this same time, Run it First was

  negotiating a contract with the Great Lakes Council of Governments, who uses PBM Defendant

  Express Scripts. Within just 48 hours of Run it First’s call with PBM Defendant Caremark,

  Defendant Express Scripts also requested telephone conference with Run it First. That conference

  took place on approximately March 4, 2021, at 10:00 a.m. (the “March 4 Conference”), with eleven

  (11) Express Scripts executives participating, including Express Scripts’ Senior Director of

  Network Strategy, the Sr. Director of Supply Chain Strategy, the Director of Operations, the Vice

  President of Retail Contracting and Strategy, and the Director of Network Strategy, Operations.

         81.     During the March 4 Conference, Run it First went over its entire process, utilizing

  a live webinar and white board session. Run it First covered the life cycle of a claim from the

  perspective of the patient, the pharmacy, and the PBM. PBM Defendant Express Scripts then

  inquired, and Run it First provided information, as to how a pharmacy can reconcile the

  reimbursement rate being received on a claim that uses Run it First back to the appropriate PBM

  contract. Run it First also reviewed with PBM Defendant Express Scripts the NCPDP Basis for

  Reimbursement Determination (NCPDP Field: 522-FM) code(s) that is sent back on every NCPDP



                                                 21
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 22 of 35




  billing transaction indicating what the cost basis used by the PBM for each claim is with an

  emphasis on the use of codes “14: Other Payor-Patient Responsibility Amount” and “15: Patient

  Pay Amount” for use in resolving any reimbursement and reconciliation questions. Additional

  topics covered included how PBM Defendant Express Scripts would configure their adjudication

  platform to accommodate Run it First for mutual clients.

         82.     At the same time, (specifically on March 3, 2021), Defendant CVS Pharmacy began

  policing Run it First to further Defendants’ conspiracy. At around 11:00 a.m. that morning, Run

  it First was contacted via email by the President of Script Care, Ltd. (“SCL”), Kevin Brown,

  requesting a call to catch up/touch base regarding CVS Pharmacy. (SCL’s retail network consists

  of over 70,000 participating pharmacy providers, including Defendant CVS Pharmacy.) Run it

  First and Mr. Brown spoke on that same date at approximately 3:30 p.m. Eastern. On this call, Mr.

  Brown indicated that CVS Pharmacy’s corporate office had contacted SCL and demanded that

  CVS pharmacies be removed/excluded from using Run it First. SCL informed CVS that it would

  not remove Run it First, and that SCL would contact Run it First for more information.

         83.     Mr. Brown then went on to say that the representatives from CVS Pharmacy were

  suspiciously asking him numerous questions about Run it First to which he did not provide

  immediate answers.

         84.     SCL inquired Run it First as to why CVS Pharmacy’s corporate office was

  contacting SCL about using Run it First. SCL noted that this request from CVS Pharmacy was

  strange, as over a 6-month period, Run it First had only processed a total of twenty-five (25) claims

  at CVS pharmacies. SCL, knowing that CVS pharmacies fill hundreds of millions of prescriptions

  a year, then asked Run it First how CVS could have possibly found these claims, and, why just 25




                                                   22
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 23 of 35




  claims would warrant such outreach by CVS Pharmacy to SCL. The answer is that CVS Pharmacy

  was colluding with the PBM Defendants.

          85.       Mr. Brown further said that CVS — the largest pharmacy in the U.S. — claimed

  that Run it First presents an “operational issue” which it did not clearly define (despite CVS having

  already processed claims with Run it First).

          86.       CVS then told Mr. Brown that the CVS coordination of benefits (“COB”)

  instructions posted on the Run it First website was an issue as such information was “proprietary,”

  and demanded that Mr. Brown request Run it First to remove that information from the Run it First

  website immediately.

          87.       Mr. Brown was then informed by Run it First about the March 2 Conference with

  Caremark that had taken place the prior afternoon. SCL, through Mr. Brown, then asked refresher

  questions about Run it First’s process and how Run it first facilitates the NCPDP standards. Mr.

  Brown then indicated that he would confer with his Provider Relations Department and CVS for

  additional clarification.

          88.       About a week later, on March 10, 2021, Mr. Brown reached out to Michael Mindala

  (Run it First) via email to request a call to review some questions that originated from SCL’s

  conversations with CVS Corporate, in advance of a conference call SCL was scheduled to have

  with CVS. The discussion between Mr. Brown and Mr. Mindala centered around the three NCPDP

  COB calculation methods/options as well as pharmacy reimbursement identification and contract

  reconciliation.




                                                   23
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 24 of 35




          89.      On March 11, 2021, Mr. Brown informed Run it First that CVS sent SCL a legal

  notice, and that SCL would be contacting Run it First to discuss further. The notice (according to

  SCL) threatened termination of the entire SCL – CVS contract unless CVS’s COB instructions,

  which Run it First had on a pdf posted to its website, were removed.1

          90.      A conference call was held on March 18, 2021, between Kevin Brown, Frank

  Messina (also from SCL), and Michael Mindala (Run it First). Mr. Brown started the call with the

  phrase “CVS lied to us”. Mr. Brown indicated it was clear that CVS Pharmacy was refusing to

  continue participation with Run it First – not because of an operational issue, but rather, because

  CVS Pharmacy wanted to inhibit or hinder Run it First from competing in the pharmaceutical

  market as a savings tool specifically for Payors.

          91.      CVS Pharmacy further told SCL that they would no longer participate in processing

  Run it First’s BIN numbers because CVS Pharmacy “does not understand” how Run it First works.

  (Again, CVS Pharmacy had already been processing claims with Run it First BIN numbers for

  months.) SCL offered to bring Run it First into the conversation so that CVS could ask Run it

  First any questions to facilitate their ‘understanding’, but CVS declined. Further, CVS Pharmacy

  proceeded to tell SCL that since SCL refused to exclude CVS pharmacies from being able to be

  used by Run it First, CVS would be directly deactivating and removing the Run it First BINs from

  their retail pharmacy platform/system.




  1
   CVS also indicated to SCL that Run it First’s use of the CVS logo is unauthorized and needs to be taken down along
  with the COB instructions. However, Run it First never used the CVS logo. The document had the letters C, V, and
  S in red (not CVS red) Alegreya Sans Black font, available for use in Adobe Acrobat Pro DC.

                                                          24
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 25 of 35




         92.     Michael Mindala (Run it First) was contacted on Friday, March 19, 2021, by Frank

  Messina (SCL). Mr. Messina informed Mr. Mindala that CVS had removed Run it First’s BINs

  from their pharmacy system and that CVS Pharmacy was demanding that Run it First remove CVS

  Pharmacy’s COB information and their ‘logo’ from the Run it First website by 5:00 PM CST that

  same day.

         93.     The CVS-COB information and ‘logo’ remained on the Run it First website, and at

  6:15 PM, Mr. Brown called Mr. Mindala on his cell phone. Mr. Brown wanted to further discuss

  CVS’s demands that Run it First remove the CVS information from its website. Mr. Brown then

  told Run it First that if the information was not taken down by midnight, CVS Pharmacy would

  cancel its entire contract with SCL. In other words, every prescription claim associated with SCL,

  its clients, and covered patients would no longer be able to be filled at any CVS Pharmacy

  nationwide, and the patients would be forced to pay 100% out of pocket for the prescription or use

  another pharmacy that contracts with SCL.

         94.     Mr. Brown was very concerned because CVS pharmacies are a major provider in

  SCL’s national pharmacy network (named the SCL Clearview network). He said that out of SCL’s

  entire book of business, 80 million prescriptions are filled annually at CVS pharmacies under the

  SCL Clearview network contract, and to have CVS Pharmacy cancel the contract would inflict

  significant disruption and damage to SCL.

         95.     Run it First removed the CVS-COB information and ‘logo’ from their website at

  8:34 PM EST – well before midnight.

         96.     On Monday, March 22, 2021, Run it First contacted SCL to inform them that Run

  it First BIN numbers were still in the CVS system, and that without more information and/or

  clarification on the situation, Run it First intended to repost the CVS-COB information and ‘logo’.



                                                  25
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 26 of 35




  Run it First informed SCL that all the CVS-COB information posted to the Run it First website

  was available to the public and found on the internet in numerous locations and was not – contrary

  to CVS’s allegations – proprietary information.

           97.    Examples of sources used by Run it First for the COB verbiage are BYDUREON

  BCise Savings Card (Exhibit “D”), and the Mayne Pharma copay assistance card (for products

  DoryxMPC, FABIOR, LEXETTE, and Sorilux; (Exhibit “E”). Additionally, one of Run it First’s

  employees was previously a retail pharmacy technician at CVS Pharmacy and remains very

  familiar with their pharmacy software system and pharmacy operations. That employee helped to

  validate the accuracy of the information found on the Mayne Pharma copay assistance card.

           98.    SCL (through Frank Messina) told Mr. Mindala that they could not provide Run it

  First with documentation or correspondences associated with the CVS contract. SCL further

  communicated to Mr. Mindala that according to CVS, CVS would be monitoring the Run it First

  website for “compliance”, and that if the CVS-COB information was reposted, SCL would have

  to terminate its use of Run it First to avoid a ‘contractual breach’ that would jeopardize the contract

  between SCL and CVS Pharmacy. Run it First, for the sole reason of not endangering SCL’s

  business, agreed to not repost the contested CVS-COB information.

           99.    Ultimately, towards the end of March, 2021, PBM Defendants Caremark and

  Express Scripts followed the lead of PBM Defendant OptumRx and refused to work with Run it

  First.

           100.   And, on March 25, 2021, Defendant CVS Pharmacy proceeded to remove all Run

  it First BIN numbers from its systems. As a result, if a claim was presented to CVS Pharmacy

  with Run it First’s BIN number, CVS Pharmacy would refuse to process the claim through Run it




                                                    26
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 27 of 35




  First. This made it impossible to utilize Run it First at any CVS pharmacy, nationwide, regardless

  of who the Payor’s PBM was/is.

            101.   Although PBM Defendant Caremark, like CVS Pharmacy, is under the CVS brand,

  PBM Defendant Caremark and CVS Pharmacy are required to operate independently as per the

  CVS and Caremark merger of 2007 that requires CVS Health to maintain stringent firewall

  protections between their CVS Pharmacy retail business and their CVS Caremark PBM business

  to prevent any anti-competitive activity and avoid conflicts of interest.

            102.   However, the chain of events between the time that PBM Defendant OptumRx

  ceased processing its coordination of benefits with Run it First, followed by the back to back phone

  conferences requested by PBM Defendants Caremark and Express Scripts, and culminating in

  CVS Pharmacy eliminating Run it First’s BIN numbers and policing the Run it First website —

  all within a three-month period — is evidence of communications between the PBM Defendants

  and CVS Pharmacy to conspire to eliminate Run it First from competing in the prescription drug

  market.

            103.   In taking the above conspired actions, CVS Pharmacy and the PBM Defendants are

  using their market power to attempt to eliminate Run it First’s presence in the prescription drug

  market so that CVS Pharmacy and the PBM Defendants continue to profit and grow off their

  deceptive practices.

            104.   Additionally, these actions by CVS Pharmacy and the PBM Defendants are illegal

  restraints on trade, as Defendants’ actions serve to continue the artificial inflation of prescription

  drug prices and decreased services for American consumers, benefit providers, and employer

  groups.




                                                   27
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 28 of 35




          105.    As a result of Defendants’ anticompetitive conduct, Run it First has incurred (and

  continues to incur) damages of at least $400,000 per month, or $4.8M annually.

                                           CAUSES OF ACTION

                                              COUNT I
                        Conspiracy in Violation of Section 1 of the Sherman Act
                                         (against all Defendants)

          106.    Plaintiff hereby reasserts the allegation set forth in Paragraphs 1 through 105 as if

  fully set forth herein.

          107.    Beginning no later than November 2020, and continuing to date, Defendants and

  their co-conspirators have engaged in a conspiracy and agreement in unreasonable restraint of trade

  and commerce, constituting a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This

  offense is likely to continue and recur unless the relief requested is granted.

          108.    The conspiracy and agreement consist of an understanding and concert of action

  about Defendants and their co-conspirators to raise prescription drug prices and to limit price

  competition among the PBM Defendants, ultimately effectuated by collectively adopting and

  adhering to functionally identical deceptive practices in pricing prescription medications and

  products.

          109.    The acts which some or all the Defendants committed for the purpose of forming

  and effectuating this agreement and conspiracy include, inter alia:

                  a.        Sharing their business information, plans and strategies in order to

                            formulate ways to artificially maintain inflated retail prescription drug

                            prices through price spreading and co-pay mark-ups;




                                                    28
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 29 of 35




                 b.      Eliminating the ability for anyone that uses CVS Pharmacy (the leading

                         U.S. pharmacy) to also use Run it First’s services, which they freely

                         contracted for; and

                 c.      Eliminating the ability of employer groups, labor unions and other benefit

                         providers to fund the decrease of retail prescription drug prices out of their

                         own margins.

         110.    Moreover, Defendants’ conspiracy and agreement has resulted in obvious and

  demonstrable anticompetitive effects on consumers in the prescription drug market by depriving

  consumers of the benefits of competition to negotiate retail drug prices, such that it constitutes an

  unreasonable restraint on trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

         111.    The relevant product market for the purpose of this action is the prescription drug

  market. The anticompetitive acts at issue in this case directly affect the sale of prescription drugs

  to consumers. No substitute exists for prescription drugs, and the Defendants have been able to

  impose and sustain a significant, artificial increased price for the sale of prescription drugs to

  consumers and benefit providers alike.

         112.    The relevant geographic market is the United States.

         113.    The PBM Defendants possess market power in the negotiation of prescription drug

  prices in the prescription drug market. The PBM Defendants successfully imposed and sustained

  significant price increases for prescription drugs.

         114.    Collectively, the PBM Defendants negotiate the prices for a wide variety of

  prescription drugs and provide critical services to over 70% of American consumers through their

  labor unions and benefit providers, among others.




                                                   29
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 30 of 35




         115.    This matter is of great public importance, as the accessibility of prescription drugs

  can many times be a matter of life or death – or at least a matter of significant importance,

  particularly considering recent events and the COVID-19 pandemic.

         116.    Defendants’ agreement and conspiracy has had and will continue to have

  anticompetitive effects, including:

                 a.      Artificially increasing the prices of prescription drugs;

                 b.      Restraining competition on price among the PBM Defendants;

                 c.      Constraining innovation in the prescription drug market;

                 d.      Entrenching their favorable position in the negotiation and sale of

                         prescription drugs;

                 e.      Making more likely the express or tacit collusion among PBMs and

                         pharmacies; and

                 f.      Reducing competitive pressure on the negotiation of lower prescription

                         drug prices.

         117.    Defendants’ agreement and conspiracy is not reasonably necessary to accomplish

  any procompetitive objective, or, alternatively, its scope is broader than necessary to accomplish

  any such objective.

         WHEREFORE, Plaintiff, Run it First, respectfully requests that the Court:

         a.      Adjudge and decree that Defendants entered into an unlawful agreement,

         combination, or conspiracy in unreasonable restraint of interstate trade and commerce in

         violation of Section 1 of the Sherman Act, 15 U.S.C. §1;

         b.      Enjoin the Defendants, their officers, agents, servants, employees and attorneys and

         their successors and all other persons acting or claiming to act in active concert of



                                                   30
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 31 of 35




         participation with one of more of them, from continuing, maintaining or renewing in any

         manner, directly or indirectly, the conduct alleged herein or from engaging in any other

         conduct combination, conspiracy, agreement, understanding, plan, program, or other

         arrangement having the same effect as the alleged violation or that otherwise violates

         Section 1 of the Sherman Act, 15 U.S.C. §1, through fixing the manner in which they

         negotiate and/or sell prescription drugs, or otherwise collectively restraining price

         competition for prescription drugs;

         c.       Order Defendant CVS Pharmacy to reinstate Plaintiff Run it First’s BIN numbers;

         d.       Award Plaintiff treble damages for the damages Plaintiff has suffered as a result of

         Defendants’ illegal conduct;

         e.       Award Plaintiff its attorneys’ fees and costs in bringing this action; and such other

         and further relief as may be appropriate and as the Court may deem just and proper.

                                                 COUNT II
                       Violations of the Florida Antitrust Act, Fla. Stat. §542 et seq.
                                          (against all Defendants)

         118.     Plaintiff hereby reasserts the allegations in Paragraphs 1 through 105 as if fully set

  forth herein.

         119.     Beginning no later than November 2020, and continuing to date, Defendants and

  their co-conspirators have engaged in a conspiracy and agreement in unreasonable restraint of trade

  and commerce, constituting a violation of the Florida Antitrust Act, Fla. Stat. §542 et seq. This

  offense is likely to continue and recur unless the relief requested is granted.

         120.     The conspiracy and agreement consist of an understanding and concert of action

  about Defendants and their co-conspirators to raise prescription drug prices and to limit price

  competition among the PBM Defendants, ultimately effectuated by collectively adopting and



                                                   31
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 32 of 35




  adhering to functionally identical deceptive practices in pricing prescription medications and

  products.

         121.    The acts which some or all of the Defendants committed for the purpose of forming

  and effectuating this agreement and conspiracy include, inter alia:

                 a.      Sharing their business information, plans and strategies in order to

                         formulate ways to artificially maintain inflated retail prescription drug

                         prices through price spreading and co-pay mark-ups;

                 b.      Eliminating the ability for anyone that uses CVS Pharmacy (the leading

                         U.S. pharmacy) to also use Run it First’s services, which they freely

                         contracted for; and

                 c.      Eliminating the ability of employer groups, labor unions and other benefit

                         providers to fund the decrease of retail prescription drug prices out of their

                         own margins.

         122.    Moreover, Defendants’ conspiracy and agreement has resulted in obvious and

  demonstrable anticompetitive effects on consumers in the prescription drug market by depriving

  consumers of the benefits of competition to negotiate retail drug prices, such that it constitutes an

  unreasonable restraint on trade in violation of the Florida Antitrust Act, Fla. Stat. §542 et seq.

         123.    The relevant product market for the purpose of this action is the prescription drug

  market. The anticompetitive acts at issue in this case directly affect the sale of prescription drugs

  to consumers. No substitute exists for prescription drugs, and the Defendants have been able to

  impose and sustain a significant, artificial increased price for the sale of prescription drugs to

  consumers and benefit providers alike.

         124.    The relevant geographic market is the United States.



                                                   32
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 33 of 35




         125.    The PBM Defendants possess market power in the negotiation of prescription drug

  prices in the prescription drug market. The PBM Defendants successfully imposed and sustained

  significant price increases for prescription drugs.

         126.    Collectively, the PBM Defendants negotiate the prices for a wide variety of

  prescription drugs and provide critical services to over 70% of American consumers through their

  labor unions and benefit providers, among others.

         127.    This matter is of great public importance, as the accessibility of prescription drugs

  can many times be a matter of life or death – or at least a matter of significant importance,

  particularly in light of the recent events and the COVID-19 pandemic.

         128.    Defendants’ agreement and conspiracy has had and will continue to have

  anticompetitive effects, including:

                 a.      Artificially increasing the prices of prescription drugs;

                 b.      Restraining competition on price among the PBM Defendants;

                 c.      Constraining innovation in the prescription drug market;

                 d.      Entrenching their favorable position in the negotiation and sale of

                         prescription drugs;

                 e.      Making more likely the express or tacit collusion among PBMs and

                         pharmacies; and

                 f.      Reducing competitive pressure on the negotiation of lower prescription

                         drug prices.

         129.    Defendants’ agreement and conspiracy is not reasonably necessary to accomplish

  any procompetitive objective, or, alternatively, its scope is broader than necessary to accomplish

  any such objective.



                                                   33
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 34 of 35




        WHEREFORE, Plaintiff, Run it First, respectfully requests that the Court:

               a.     Adjudge and decree that Defendants entered into an unlawful agreement,

                      combination, or conspiracy in unreasonable restraint of interstate trade and

                      commerce in violation of the Florida Antitrust Act, Fla. Stat. §542 et seq.

               b.     Enjoin the Defendants, their officers, agents, servants, employees and

                      attorneys and their successors and all other persons acting or claiming to act

                      in active concert of participation with one of more of them, from continuing,

                      maintaining or renewing in any manner, directly or indirectly, the conduct

                      alleged herein or from engaging in any other conduct combination,

                      conspiracy, agreement, understanding, plan, program, or other arrangement

                      having the same effect as the alleged violation or that otherwise violates the

                      Florida Antitrust Act, Fla. Stat. §542 et seq., through fixing the manner in

                      which they negotiate and/or sell prescription drugs, or otherwise

                      collectively restraining price competition for prescription drugs;

               c.     Order Defendant CVS Pharmacy to reinstate Plaintiff Run it First’s BIN

                      numbers;

               d.     Award Plaintiff treble damages for the damages Plaintiff has suffered as a

                      result of Defendants’ illegal conduct; and

               e.     Award Plaintiff its attorneys’ fees and costs in bringing this action; and such

                      other and further relief as may be appropriate and as the Court may deem

                      just and proper.




                                                34
Case 1:21-cv-22604-DPG Document 1 Entered on FLSD Docket 07/21/2021 Page 35 of 35




        DATED this July 21, 2021.

                                     DAMIAN & VALORI LLP | CULMO TRIAL
                                     ATTORNEYS, P.A.
                                     Counsel for Plaintiff
                                     1000 Brickell Avenue, Suite 1020
                                     Miami, Florida 33131
                                     Telephone: (305) 371-3960
                                     Facsimile: (305) 371-3965

                                     By: /s/Melanie E. Damian
                                            Melanie E. Damian
                                            Florida Bar No. 99392
                                            Email: mdamian@dvllp.com
                                            Allison Leonard
                                            Florida Bar No. 87061
                                            aleonard@dvllp.com
                                            Christine M. Dimitriou
                                            Florida Bar No. 99381
                                            cdimitriou@dvllp.com


                                            ANGELO & BANTA, P.A.
                                            515 East Las Olas Blvd. Suite 850
                                            Ft. Lauderdale, FL 33301

                                        By: /s/ Thomas P. Angelo_____________
                                                Thomas P. Angelo
                                                 Florida Bar No. 749400
                                                 tpa@angelolaw.com




                                       35
